Honorable Joe C. Gladneg
Criminal District Attorney
Rusk County
Henderson, Texas
Dear Sir:                Opinion NO. o-4565
                         Re: Authority of Board of Trustees
                              of the Overton Independent
                              School Distrlct~to-lease ~to the
                              City of Overton, school buses
                              for use by said city on runs so
                              scheduled as not to Interfere
                              with the transportation of pu-
                              pils to and from school, and
                              upon the assumption by the City
                              of Overton of all liability and
                              operating costs.
       Your letter of-April 25, 1942, submits for our opinion
the following inquiry, which we quote therefrom:
      ."Mr. Sam Warren, President of the Board offs
    Trustees of the Overton Independent SchoolDFs-
    trlct, has made request of me by letter that I
    submit the following question to your office for
    an opinion:
      "'The Clty~Commlsslon of the City of
     Overton, Texas desires to lease either
     one~or two buses owned (andoperated)
     by the Overton Independent School Dis-
     trict for use on a route to run near the
     city of Overton. The schedule of runs
     will be so arranged as not to interfere
     with the transportation of pupils to and
     from school. The city of Overton promises
     to assume all liability and pay the operat-
     ing cost, Does the Board of Trustees of
     the Overton Independent School Dlstrlct
     have the authority to lease these busses
     for such purposes under such conditions?'
    It seems that the idea of using the school busses
    for the purposes @dicated by the question origl-
Honorable Joe C. Gladney, page 2            o-4565



        nated with a group of Overton citizens who thought
        the plan would be worth while from the standpoint
        of conservation of prlvate motor vehicles and
        would serve present public necessity.
           "The Overton Independent School District has
        more then five hundred scholastics and It Is my
        understandingthat the City of Overton has not un-
        dertaken the control and management of the school
        system."
       Public school property is held in trust to be used for
the benefit of the children of the community or district In
which the property exists. 37 Tex. Jur. 958.   But the trustees
of a school district, including an independent district, may
authorize the use of school property for private purnoses which
do not conflictwith use as a school. Thus, It has been held,
there is no,abuse of discretion by the trustees-of an lndepeid-
entschool district in leasing, during vacation, a,portion-of.
an unused school campus for a baseball park/such use being so
restricted as to constitute no interference with or lnjury'to ...
the school property, and the lease-contract beingfor the bene-
fit of the district. Royce.Independent School District, et al.
vs. ReFnhardt, 159 S.W. 1010.
       Moreover, the trustees of an independent school district
have been upheld by the Supreme Court of~~Texasin the.exerclse
of their discretion'in peisztttingthe use of school buildings --
by clubs and fraternal tiocieties,musical organizations, Sunday-
schools, etc. where such uses do not interfere with their u~se
for school purposes. Martine vs. San Antonio Independent School
District, 115 Tex. 145, 277 S.W. 78, refusfng writ of error, 275
S..W.    265.
       The cited cases discuss and uphold the authority oft
school'trustees to lease or otherwise deal with the real estate
of a school district----land, buildings, and otherfixtures
thereon----rather than personal property such as is involved
in the instant case. Rowever, it Is our opinion that this dif-
ference in the type of property involved does not remove the
instant sLtuatlon from the reasoning and principles upon which
these authorities are grounded. We flna no statutory prohibi-
tion of the contemplatedleasing of or other dealing with school
buses; in Articles 2813 and 2687a, Vernon's Texas Civil Statutes,
the articles pertlnent'~tothis particular species of school
property. The accelerated rate of deterioration or depreciation
of school buses over school buildings ia but another element
entering into the discretion of the school trustees in leasing
or dealing with such property, but should in no wise defeat or
deny the~dlscretlon vested in such trustees over @& school
property, under the authorities.
Honorable Joe C. Gladney, page 3             O-4565



       Moreover, in connection with our holding that the school
trustees in question may lawfully, if their discretion so dic-
tates, enter Into the described lease arrangement with the gov-
erning body of the city of Overton, we thinb it not amiss to
point out that the purposes to be subserved by this transaction
are public rather than private and s.uchtransaction is in har-
mony with the policy of our government in the present emergency
to conserve motor vehicles and tires. The courts have found no
abus of discretion to exist, under the facts, in the leasing
by school trustees of school buildings for private purposes, and
we submLt that with stronger reasoning the courts should uphold
the discre~tionof the school trustees of the Overton Independent
Schpol District In leasing school-property, personal though it
be in nature, for public purposes, under circumstances at-id
                                                           con-
ditions growing out of the present emergency.
       Thanklng you.for the helpful brief submitted in connec-
tion with your inquiry,,we are
                                   Yours very truly
                               .ATTORNEYGENERAL OF TEXAS
                                         .

                                   By s/Pat M. Nisff,Jr.
                                        Pat M:'Neff, Jr.
                                        Assistant
PM.N:ff:wc

APPROVED MAY 19, 1942
s/Gerald C. Mann
ATTORNEYGENERAL OF TEXAS
Approved Opinion Committee by=Chalrman